

	

		III

		109th CONGRESS

		2d Session

		S. RES. 395

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2006

			Mr. Harkin (for himself,

			 Mr. Kennedy, Mr. Reid, Mrs.

			 Boxer, Mrs. Murray,

			 Ms. Stabenow, and

			 Mr. Menendez) submitted the following

			 resolution; which was referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		RESOLUTION

		Establishing the American Competitiveness

		  through Education (ACE) resolution.

	

	

		Whereas one of the top priorities for our families and our

			 country is ensuring that young people get the education they need, from early

			 childhood to higher education, to succeed at work and in life;

		Whereas the economy and future of the United States depend

			 on maintaining a highly skilled and educated workforce with the ability to

			 compete in an increasingly high-tech global economy;

		Whereas millions of hard-working middle-class families now

			 struggle to afford the rising cost of higher education, which averages $12,127

			 per year at a public 4-year college and $29,026 per year at a private 4-year

			 college for the 2005–2006 school year;

		Whereas between 2000 and 2005, the cost of tuition and

			 fees increased 57 percent at public 4-year colleges and 32 percent at private

			 4-year colleges;

		Whereas during the 1985–1986 school year, the maximum

			 Federal Pell Grant covered 55 percent of the cost of tuition, fees, room and

			 board at a public 4-year college, but during the 2005–2006 school year the

			 maximum Federal Pell Grant covers only 33 percent of such cost, leaving today’s

			 students burdened with more debt or unable to afford a college education at

			 all;

		Whereas at the same time that college costs are rising

			 substantially, President Bush recently signed into law the largest cut in

			 student loan programs in the history of the Nation and now proposes a budget

			 for fiscal year 2007 that would eliminate new funding for Federal Perkins Loans

			 and freeze the maximum Federal Pell Grant award at $4,050, where the maximum

			 Federal Pell Grant has been since 2003, reducing the real value of the maximum

			 Federal Pell Grant to the families who depend upon it;

		Whereas the President’s budget also breaks promises to our

			 children, their parents, and their schools;

		Whereas school districts must meet tough new standards

			 under the No Child Left Behind Act of 2001 (Public Law 107–110; 115 Stat.

			 1425), but the President’s budget underfunds this effort by

			 $15,400,000,000;

		Whereas all children deserve an education that will

			 prepare them for the 21st century global economy, but the President is

			 proposing to leave 3,700,000 children behind by failing to fully fund title I

			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)

			 at the level promised in the No Child Left Behind Act of 2001;

		Whereas in 1975 Congress committed to fully funding the

			 Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), in order

			 to provide an appropriate education to students with special needs, yet for the

			 second year in a row the President's budget retreats on that commitment by

			 reducing the Federal Government's share of the cost for educating students with

			 special needs, placing a greater financial burden on States and local school

			 districts;

		Whereas research shows that every dollar invested in

			 high-quality early childhood education yields $13 in benefits to the public,

			 but the President’s budget would eliminate Head Start services for 19,000

			 children;

		Whereas despite the importance of education, the President

			 now is proposing a $2,100,000,000 cut to Federal education funding, which would

			 be the largest cut in the 26-year history of the Department of

			 Education;

		Whereas the President’s budget proposes to eliminate or

			 substantially reduce funding for 42 existing education programs, including Safe

			 and Drug-Free Schools and Communities State Grants, Educational Technology

			 State Grants, Elementary and Secondary School Counseling Programs, Gaining

			 Early Awareness and Readiness for Undergraduate Programs (GEAR-UP), and Federal

			 TRIO Programs;

		Whereas every child deserves a safe, healthy, supervised

			 place to go after school, but the President's budget denies these opportunities

			 to 2,000,000 disadvantaged students by funding 21st Century Community Learning

			 Centers at less than half the level promised in the No Child Left Behind Act of

			 2001; and

		Whereas the education cuts in the President’s budget would

			 eliminate the ability of many working families to ensure a quality education

			 for their children, deny many young people the opportunities that flow from a

			 college education, reduce the competitiveness of the United States workforce,

			 and harm the Nation’s economy: Now, therefore, be it

		

	

		1.Sense of the

			 SenateIt is the sense of the

			 Senate that—

			(1)Congress should

			 act to make college more affordable by—

				(A)increasing tax

			 benefits to offset college costs, such as expanding the Hope Scholarship Credit

			 and the deductibility of college tuition;

				(B)substantially

			 increasing the size of Federal Pell Grants to better reflect the increase in

			 the cost of higher education; and

				(C)making student

			 loans more affordable by reducing interest rates and fees for students and

			 families;

				(2)Congress should

			 keep its promises to the children of the United States, particularly by fully

			 funding the No Child Left Behind Act of 2001, the Individuals with Disabilities

			 Education Act, and the Head Start Act (42 U.S.C. 9831 et seq.); and

			(3)Congress should

			 reject the cuts in the President’s education budget for fiscal year

			 2007.

			2.Short

			 titleThis resolution may be

			 cited as the American Competitiveness through Education

			 Resolution or the ACE Resolution.

		

